                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CALVIN JOHNSON,                               )
                                              )
                       Petitioner,            )       Civil Action No. 19-202
                                              )
               v.                             )       Judge Cathy Bissoon
                                              )       Magistrate Judge Robert C. Mitchell
MELISSA HANISWORTH, et al.,                   )
                                              )
                       Respondents.           )


                                     MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Robert C. Mitchell for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On March 25, 2019, the Magistrate Judge issued a Report (Doc. 3) recommending that

Calvin Johnson’s 2254-habeas Petition be dismissed, and that a certificate of appealability be

denied. Service of the Report and Recommendation was made, and Petitioner has filed

Objections. See Doc. 9.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, it hereby is ORDERED that Calvin

Johnson’s 2254-habeas petition is DISMISSED; a certificate of appealability is denied; and the

Report and Recommendation (Doc. 3) is adopted as the Opinion of the District Court.1




1
 Notably, and although the Court expressly declines to rely on it as a basis for ruling, Petitioner
was released from the state’s physical-custody before, or shortly after, he filed the instant habeas
Petition. See Objs. (Doc. 9) at 2 (“Petitioner was released from prison on February 13, 2019.”).
       IT IS SO ORDERED.



May 22, 2019                          s\Cathy Bissoon
                                      Cathy Bissoon
                                      United States District Judge

cc (via First-Class U.S. Mail):

Calvin Johnson
1217 Smokeywood Drive
Pittsburgh, PA 15218




                                  2
